DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 16, 2021 has been entered.
 	Claims 38-50, 52, and 53 are pending.
	
Terminal Disclaimer
3.	The terminal disclaimer filed on March 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on co-pending Application Serial No. 16/468,652 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
4.	Applicant’s arguments filed on March 16, 2021 have been fully considered.
	Sequence Listing

	Applicant’s submission of the Replacement Sequence Listing in .txt format is acknowledged. The Replacement Sequence Listing addresses the issue noted in the last Office action concerning the sequences in Figures 6B and 7. As discussed below, though, the Replacement Sequence Listing has not been properly incorporated into the specification because the specification does not include a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03 I.
	Claim Objections
	Applicant argues that the objections to claims 38, 39, and 49 should be withdrawn in view of the amendments to these claims (Remarks, page 8).
	This argument was persuasive in part. The issues identified in the objections to claims 39 and 49 have been addressed by the amendments. The objections to those claims have been withdrawn accordingly. The objection to claim 38 has been maintained, though, because the third-to-last line of that claim still recites “DNA- containing” for “DNA-containing”. 
	Double Patenting 
	Applicant argues that the provisional rejection citing co-pending Application Serial No. 16/468,652 should be withdrawn in view of the terminal disclaimer filing of March 16, 2021 (Remarks, page 8).
	This argument was persuasive. As noted above, the terminal disclaimer is proper. The provisional rejection has been withdrawn.   
Information Disclosure Statements
5.	Applicant’s submission of an Information Disclosure Statement (IDS) on March 2, 2021; March 16, 2021; and April 5, 2021 have been considered.
	Foreign references 10 and 11 on the IDS filed on March 16, 2021 have not been considered. The IDS states that an English abstract has been provided, but the provided copies of the references do not include such an abstract. Only an abstract in a foreign language is present. Since there is also no statement of relevance for these two references, each of which was published in a language other than English, they have not been considered. See 37 CFR 1.98(a)(3). 
	Non-Patent Literature reference 45 on the IDS filed on March 16, 2021 has also not been considered because the provided copy of the reference is not legible. More specifically, although the different headings on the poster can be read, the text beneath them cannot. Accordingly, this citation does not comply with 37 CFR 1.98(a)(2).
	All of the other references submitted on the three Information Disclosure Statements have been considered. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
	More specifically, Applicant’s remarks, see page 7, indicate that the Sequence Listing was filed in .txt format, but the required incorporation statement is not present.  See above as well as MPEP 2422.03 I, which states that when the Sequence Listing is submitted in .txt format, the specification must include a statement in a separate paragraph that incorporates by reference the subject matter in the ASCII text file and also identifies the name of the ASCII text file, the date of its creation, and its size in bytes. 

As well, the specification amendment filed on March 16, 2021 states that “[T]he Replacement Sequence Listing is provided herewith separately as separately numbered pages following the specification,” which creates confusion by suggesting that the Replacement Sequence Listing was also filed as a PDF.

Required response – Applicant must provide the following:
(1) an amendment to the specification that includes a proper incorporation statement and also deletes the language noted above concerning the presence of the Sequence Listing on separately numbered pages following the specification. 
An example of a suitable incorporation statement is provided below:

    PNG
    media_image1.png
    186
    517
    media_image1.png
    Greyscale


Claim Objections
7.	Claim 38 is objected to because the claim contains a typographical error in the third-from-last line where “DNA- containing” is recited for “DNA-containing”. 
	Claims 39-50, 52, and 53 are also objected to by way of their dependency on claim 38.


Conclusion
8.	No claims are currently allowable. The claims are free of the prior art for the reasons set forth in the last Office action. 
	As well, Tamminen et al. (Frontiers in Microbiology 2015; 6: 1-10), which was cited on the IDS filed on March 16, 2021, is noted as a reference of interest. As can be seen in Figure 1, Tamminen discloses a method that includes many of the steps recited in the instant claim 38, specifically: (i) encapsulating single cells in molten gel droplets to provide a population of molten gel droplets; (ii) solidifying the population of molten gel droplets to provide a population of solidified microgel droplets; (iii) breaking the emulsion to provide a population of solidified microgels; (iv) subjecting the cells contained in the solidified microgels to lysis in bulk; and (v) purifying genomic DNA in the solidified microgels in bulk. The method of Tamminen differs from the claimed methods, though, because it goes on to require amplification, encapsulation, hybridization, and detection steps that are not included in the claimed methods (see Figures 2 and 3), while also lacking the fragmentation, barcoding, and sequencing steps required by the instant claim 38. There is no proper rationale to modify the method of Tamminen such that includes these elements of claim 38. 
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637